PER CURIAM.
This Court, in a judgment filed March 29, 1961, found respondent, Arthur A. Carlson, guilty of commingling trust funds with his personal funds and ordered him suspended for three months. On April 14, 1963, Grievance Committee “E” of the Eleventh Judicial Circuit reported that evidence adduced at hearings held March 11 and April 8, 1963, established the fact that respondent Carlson had violated this Court’s Order in that he had actively engaged in the practice of law during the period of his suspension. The respondent did not appear at either hearing.
This Court granted the petition of The Florida Bar for Rule to Show Cause why respondent Carlson should not be held in contempt. On return to the Rule, respondent denied that he had engaged in the practice of law during the period of suspension.
The record, including the report of the Grievance Committee and various exhibits appended thereto, have been examined and argument was heard on behalf of the parties. Upon consideration of the record and the evidence submitted, we find that respondent did engage in the practice of law during the period of his suspension.
It is our conclusion and judgment that the respondent is in contempt of this Court and it is the order, judgment and sentence of the Court that the respondent, Arthur A. Carlson, pay a fine in the sum of $100.00 or, in default thereof, be confined in the jail of Dade County, Florida, for a period of 30 days.
It is further ordered that the Marshal of this Court, under the provisions of Section 4(4), Art. V, of the Constitution, F.S.A., cause this order to be executed by the Sheriff or Sheriff’s deputies of Dade County, Florida.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.